DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Status of the Claims
Claims 1-9, 12-14, 16-18, 20, 21, 23, and 24 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-14, 16-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 recites each of “a tertiary amine” and “the liquid carrier comprising water” which are “present in the concentrate” in defined quantities.  There is insufficient antecedent basis for this limitation in the claim, as nothing of the claims as amended refer, internally or externally, to a “concentrate.”  For purposes of compact prosecution, these concentrations will be considered as referring to the composition as a whole.

Claim Rejections - 35 USC § 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 17, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (EP3015538).
Applicants’ claims are directed to compositions comprising combinations of a tertiary amine such as N,N-bis(3aminopropyl) dodecylamine in concentrations of about 0.05-2%, at least 20% water, an alcohol selected from a Markush-type listing of alternatives including each of ethylene glycol monoethyl ether and diethylene glycol monobutyl ether, and either of a chelating agent or a pH adjuster such as an organic acid in a composition which is free of quaternary ammonium biocides.  
Andersen describes an aqueous composition combining 0.2635% of the tertiary amine N,N-bis(3aminopropyl) dodecylamine (described as the synonymous “N,N bis (aminopropyl) .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13, 14, 16-18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger (U.S. 5,393,789), in view of Silvernail (WO2017/210392)(of record).
Applicants’ claims are directed to compositions comprising combinations of a tertiary amine in concentrations of about 0.05-2%, at least 20% water, an alcohol selected from a Markush-type listing of alternatives, and either of a chelating agent or a pH adjuster in a composition which is free of quaternary ammonium biocides.  Applicants are reminded that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").  In addition, it has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Applicants are reminded that claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976), and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, applicants’ claim language, in Claims 1-4 and 7, describing the manner in which the compositions otherwise fully i.e., “wiping composition for disinfecting surfaces,” or which describe effects which can be observed following their use, i.e., “wherein the wiping composition exhibits a 5 Log10 or greater reduction of M. Terrae at a three minute contact time,” “wherein the wiping composition is effective…according to AOAC method 1.02 (revised 2012),” or demonstrates certain properties on use, i.e., “is low streaking,” are not considered as establishing actual structural limitations in the context of the compositions being claimed.  Claims 5 and 6 establish particular pH ranges the composition is to have, and Claims 8 and 9 further narrow the identity and amount of biocide to be present in the composition.  Claim 12 specifies the alcohol is to be dipropylene glycol n-propyl ether.  Claim 13 incorporates an “evaporating agent” having certain properties, which Claim 14 specifically narrows to any of ethanol, propanol, isopropanol, or combinations thereof.  Claims 16 and 17 require the inclusion of particular pH adjusting agents, with Claim 18 requiring the presence of both a chelating agent and a pH adjuster.  Claim 20 requires the inclusion of a quaternary ammonium compound, and Claim 21 an amine oxide.  Claim 23 combines the composition of Claim 1 with an absorbent substrate, and Claim 24 a handle disposed on the substrate holder
Eggensperger describes compositions combining between 0.005-5% tertiary amine disinfectant, a range overlapping and therefore rendering obvious that of the instant claims, of which the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is particularly recited (Col.2, L.23-39), with between about 0.005-5% aromatic alcohols.  (Col.3, L.7-38).  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Eggensperger specifically excludes cationic compounds from the compositions, Pseudomonas aeruginosa recited by the instant claims.  (Col.4, L. 4-8).
Eggensperger does not, however, specify the inclusion of any of the Markush-type listing of alcohols required by the claims as amended, nor are the evaporating agents recited by the claims as amended recited, nor are the pH adjustors or amine oxide surfactants recited by the claims described.
Silvernail describes disinfectant compositions which indicate that the instantly claimed N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine is listed as a particularly preferred tertiary amine useful as a biocide, (Pg. 15), in concentrations of between about 0.0005-3% by weight.  (Pg. 16).  Amine oxides are described as surfactants, usefully included in disinfecting compositions in concentrations of between about 0.4-12.8% of the compositions, combinable with such biocides.  (Pg.21).  A variety of solvents may be used in these compositions, including each of water, alcohols, ethanol and isopropyl alcohols (recited by the instant claims as each of a 
Applicants are reminded that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
The instant claims appear little more than combinations of components individually taught by the art as useful in forming topical disinfecting compositions in amounts and .

Claims 1-9, 12-14, 16-18 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eggensperger and Silvernail as applied to Claims 1-9, 13, 14, 16-18, 20, 21, 23, and 24 above, and further in view of Lei (U.S. PGPub. 2016/0066571).
Eggensperger and Silvernail, discussed in greater detail above, suggest disinfectant compositions which combine N-(3-aminopropyl)-N-dodecylpropane-1,3-diamine, aromatic alcohols such as phenoxy propanols, amine oxide surfactants, solubilizers, corrosion protection agents, complexing agents such as EDTA, foam removers, stabilizers, buffers such as hydroxides and alkanolamines, perfumes, dyestuffs, and solvents including each of water, alcohols, and glycol ethers.
Neither Eggensperger nor Silvernail describe incorporating either of the dipropylene glycol n-propyl ether of Claims 1 and 12 into the disinfectant compositions, despite the generic teaching of Silvernail concerning the utility of glycol ethers as disinfectant composition solvents.

It would have been prima facie obvious to one having ordinary skill in the art to have selected either of the instantly claimed dipropylene glycol n-propyl ether or propylene glycol n-butyl ethers as the glycol ether solvent taught by Silvernail as a component usefully incorporated into disinfecting solutions such as those set forth by Eggensperger.  One of ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).   Furthermore, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).  Here, solvents are described as useful for formulating disinfectant compositions, with glycol ethers, and more specifically each of the presently claimed dipropylene glycol n-propyl ether or propylene glycol n-butyl ethers specifically recognized by the art as useful for precisely such a purpose.  Their .
Claim 1-9, 16-18, 20, 21, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Andersen (EP3015538).
In addition to the specific embodiment discussed above, Andersen indicates that he comspotisoin claimed are capable of at least a 4 log reduction in bacteria in a period of at most 5 minutes.  [0015]. P. aeruginosa of the instant claims is specifically recited as a microorganism controllable with such compositions.  [0103-05].  More broadly, Andersen describes aqueous disinfecting compositions containing biocides, surfactants, solvents, and complexing agents suitable for incorporation into wet wipes.  [0024-25].  More specifically, Andersen describes a combination of the instantly claimed N,N-bis(3-aminopropyl) dodecylamine (described as the synonymous “N,N bis (aminopropyl) laurylamine”) in a concentration of 0.39% and lauryldimethylamine oxide as a surfactant which demonstrated reduced streaking.  [0035; 0054-56].  This combination Andersen describes as providing a synergistic effect in that the wetting of the surface is significantly improved.  [0057].  The pH of the compositions is described as falling within the range of 8-10.5, overlapping and rendering obvious the pH ranges of the instant claims, by inclusion of any of organic acids or sodium or potassium hydroxides.  [0053].  Any of a variety of glycol ethers, including each of the ethyl diglycol (ethylene glycol monoethyl ether of the instant claims) and butyl diglycol (diethylene glycol butylether of the instant claims) being specifically recited.  [0058].  EDTA is described as a chelating agent usefully incorporated into the compositions.  [0060].  
Because Andersen describes each of the instantly claimed aqueous compositions containing 0.39% N,N-bis(3aminopropyl) dodecylamine biocide, an amine oxide as a surfactant, KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered.
Applicants are advised that as amended, the compositions of the instant claims comprise each of a biocide, liquid carrier, chelating agent or pH adjustor, and an alcohol selected from any of the alternatives recited.  As was pointed out above, compositions which comprise a defined listing of elements are not prohibited from incorporating any additional, unrecited elements, and therefore art which includes such elements may still be relied upon to establish the obviousness of the invention claimed.  See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still 

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613